     Case 1:19-cv-02552 Document 1 Filed 09/09/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

GREGORY PEARSON,

        Plaintiff,

v.

PROGRESSIVE DIRECT INSURANCE COMPANY

      Defendant.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

        Defendant Progressive Direct Insurance Company (“Progressive”), pursuant to 28 U.S.C.

§ 1446, hereby removes the above-referenced action from Las Animas County District Court,

State of Colorado, based on the following:

        1.      The above action was filed in Las Animas County District Court, State of

Colorado, and is now pending before that Court. A copy of the Complaint is attached as Exhibit

A. A copy of the District Court Civil (CV) Case Cover Sheet is attached as Exhibit B. A copy

of the Summons is attached as Exhibit C. A copy of the Affidavit of Service on Progressive is

attached as Exhibit D. A copy of Progressive’s Answer is attached as Exhibit E. No other

filings have occurred in the state court case.

        2.      The Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332,

as it is a civil action between parties of diverse citizenship, involving an amount alleged to be in

controversy exceeding $75,000.00, exclusive of interest and costs.

        3.      Plaintiff is a citizen of Colorado as at the time of the May 20, 2015 accident he
   Case 1:19-cv-02552 Document 1 Filed 09/09/19 USDC Colorado Page 2 of 3




“resided in the city of Rye, Pueblo County, Colorado” and resided at the address located at

10519 Seymore Lane, Rye, Colorado 81069 as of the filing of his Complaint on August 2, 2019.

See Exhibit A, ¶ ¶ 1-2, p. 3; see also Exhibit F State of Colorado Traffic Accident Report, p. 1.

Progressive Direct Insurance Company is a corporation domiciled in the State of Ohio, with its

principal place of business in Ohio. See Progressive’s listing with the Colorado Secretary of

State                       business                        search                        website,

https://www.sos.state.co.us/biz/BusinessEntityDetail.do?quitButtonDestination=BusinessEntityR

esults&nameTyp=ENT&masterFileId=19991219533&entityId2=19991219533&fileId=2006118

3139&srchTyp=ENTITY. The Court may take judicial notice of this information pursuant to

Fed. R. Evid. 201(b)(2).    Thus, there is complete diversity between the parties pursuant to 28

U.S.C. § 1332(a)(1).

        4.     This action involves an amount alleged to be in controversy exceeding $75,000,

exclusive of interest and costs. Plaintiff’s allegations in his Complaint support an amount in

controversy exceeding $75,000.      Plaintiff’s claims arise from a motor vehicle accident with

another driver on May 20, 2015, which Plaintiff alleges caused “Plaintiff severe, permanent, and

disabling injuries.” Exhibit A, ¶¶ 5, 14.

        5.     Plaintiff further alleges that he is entitled to an award of $100,000 in

uninsured/underinsured motorist (“UM/UIM”) benefits under a policy issued by Progressive for

injuries alleged from the accident. See Exhibit G Progressive Policy Declarations Page p.1; see

also Exhibit A, ¶ ¶ 23, 26 (“Sometime prior to the accident, Plaintiff entered into a contract with

Defendant Progressive for the purpose of obtaining automobile insurance, which policy includes

coverage for claims involving under-insured motorists” and “Plaintiff is entitled to be



                                                2
   Case 1:19-cv-02552 Document 1 Filed 09/09/19 USDC Colorado Page 3 of 3




compensated by Defendant for all damages he has incurred, including pain, suffering, lost [sic]

of enjoyment of life, loss of earnings and earning capacity, permanency and/or impairment, and

disability, under the uninsured motorist coverage of the policy.”).

       6.      Additionally, Plaintiff’s counsel has confirmed Plaintiff is seeking over $75,000

at this time. See Exhibit H, p. 1. Given the nature of Plaintiff’s alleged injuries; his claim for

$100,000 in UIM policy benefits; and confirmation from Plaintiff’s counsel he is seeking over

$75,000 at this time, the asserted amount in controversy in this action exceeds $75,000.

       7.      Accordingly, Progressive has demonstrated by a preponderance of the evidence

that it is entitled to remove this action pursuant to 28 U.S. C. § 1446(a). See McPhail v. Deere &

Co., 529 F.3d 947, 953 (10th Cir. 2008).

       Respectfully submitted,
                                              s/ Lindsay M. Dunn
                                              Jon F. Sands
                                              Lindsay M. Dunn
                                              Sweetbaum Sands Anderson PC
                                              1125 Seventeenth Street, Suite 2100
                                              Denver, Colorado 80202
                                              Phone: (303) 296-3377
                                              Fax: (303) 296-7343
                                              jsands@sweetbaumsands.com
                                              ldunn@sweetbaumsands.com

                                              ATTORNEYS FOR DEFENDANT
                                              PROGRESSIVE DIRECT INSURANCE
                                              COMPANY

                                 CERTIFICATE OF SERVICE

     I hereby certify that on September 9, 2019, I electronically filed the foregoing NOTICE
OF REMOVAL with the Clerk of the Court using the CM/ECF system.

vecchioe@fdazar.com

                                                                      s/ Megan MacLennan


                                                 3
